Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CHRISTOPHER WHEELER on November 4, 2021    
The application has been amended as follows: 
In the claims:
1)	Claim 1 has been deleted and replaced by:
“A composite structure comprising a conductor region that is configured from a first oxide, and an insulator region that is configured from a second oxide and that surrounds the conductor region, the first oxide and the second oxide have a perovskite structure, the first oxide is one or more oxides selected from an oxide comprising La and Ni and an oxide comprising Sr and Ru, and the second oxide is an oxide comprising Ti and one or more elements selected from Ba and Sr, wherein an end of the first oxide and an end of the second oxide are continuously bound around an interface between the conductor region and the insulator region, and hetero structure of the first oxide and the second oxide is formed.”

Claims 2-4, 6-8, 11-13 have been cancelled. 
3)	New claim 14 has been added:
“A composite structure comprising a conductor region that is configured from a first oxide, and an insulator region that is configured from a second oxide and that surrounds the conductor region, the first oxide and the second oxide have a perovskite structure, the first oxide is at least one of LaNiO3 and SrRuO3, and the second oxide is one or more selected from (Ba,Sr)TiO3, (Bi0.5Na0.5)TiO3 and (Bi0.5K0.5)TiO3, wherein an end of the first oxide and an end of the second oxide are continuously bound around an interface between the conductor region and the insulator region, and hetero structure of the first oxide and the second oxide is formed.”
4)	New claim 15 has been added:
“A fired body comprising the composite structure according to claim 14.”
5)	New claim 16 has been added:
“A powder comprising a particle having the composite structure according to claim 14.”
6)	New claim 17 has been added:
“A dielectric element comprising a dielectric having the composite structure according to claim 14.”

- End of the Amendment





Statement for Reasons for Allowance
Claims 1, 5, 9-10 and 14-17 are allowed.
The present claims are allowable over the “closest prior art Yano et al. (US 2013/0258545) in view of Jo et al. (JP 2000-226216) or Kim et al. (US 2007/0207587).
Yano discloses thin film capacitor includes two or more of dielectric body layers that are alternately laminated on an under-electrode, and internal electrode layers that are laminated between the dielectric body layers, and are exposed off the dielectric body layer, and a connection electrode that is electrically connected to the internal electrode layers via the exposed portion of the internal electrode layers (abstract). Yano discloses FIG. 1B is a partially enlarged view of the thin film capacitor shown in FIG. 1A (para 0013). The dielectric body layers 12 and the internal electrode layers 13 are alternately laminated and form a multilayer body (para 0018). The internal electrode layer 13 is made by using LaNiO3 (para 0025). The dielectric body layer 12 comprises perovskite oxides such as (BaSr) TiO3 (para 0032). The internal electrode layer comprising LaNiO3 corresponds to conductor region and the dielectric body layer 12 comprising perovskite oxides such as (BaSr) TiO3 corresponds to insulator region which surrounds conductor region of the present invention. 
However, Yano fails to disclose that the electrode layer made up of LaNiO3 has a perovskite structure and wherein an end of the first oxide and an end of the second oxide are continuously bound around an interface between the conductor region and the insulator region, and hetero structure of the first oxide and the second oxide is formed.
Whereas, Kim discloses integrated circuit devices including a capacitor (title). The electrode may be formed of a conductive material that forms a good interface with respect to a capacitor dielectric layer. The conductive oxide that exhibits perovskite structure may include LaNiO3 (para 0038). Alternatively, Jo discloses transparent conductive thin film having good electrical conductivity over a wide temperature range from normal temperature to high temperature. The conductive thin film is made of a metal oxide of perovskite structure having a composition of LaNiO3 (English abstract).
Based on the Applicants arguments filed on 07/14/2021, Yano does not disclose a substantially similar product. Yano does not disclose an end of the first oxide and an end of the second oxide are continuously bound around an interface between the conductor region and the insulator region, as claimed. Yano does not disclose a substantially similar process. Even if the thin film capacitor in Yano has a conductive region and an insulator region surrounding the conductor region, the hetero structure does not necessarily result. A hetero structure is formed under specific limited conditions and rarely formed under normal conditions, as would be understood by one of ordinary skill in the art. As described in the specification, in order to ensure the formation of the hetero structure, the amount of the raw material, the synthesis temperature, and the synthesis time are controlled in the hydrothermal synthesis method. See {[0043]. Thus prior art references fails to disclose an end of the first oxide and an end of the second oxide are continuously bound around an interface between the conductor region and the insulator region, and hetero structure of the first oxide and the second oxide is formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RONAK C PATEL/Primary Examiner, Art Unit 1788